Citation Nr: 0518177	
Decision Date: 07/01/05    Archive Date: 07/14/05

DOCKET NO.  02-02 698	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUE

Entitlement to an increased evaluation for service-connected 
left knee disability, currently rated as 20 percent 
disabling.


REPRESENTATION

Veteran represented by:	Oregon Department of Veterans' 
Affairs


ATTORNEY FOR THE BOARD

M. W. Kreindler, Associate Counsel


INTRODUCTION

The veteran served on active duty from November 1990 to 
November 1991.

This matter came before the Board of Veterans' Appeals 
(Board) from a September 2001 rating decision of a Department 
of Veterans Affairs (VA) Regional Office (RO).  In October 
2003, this matter was remanded for further development.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part.


REMAND

In correspondence pertaining to his left knee disability 
received in June 2004, the veteran reported that he had just 
sought treatment with a physician in White City, Oregon.  He 
did not give the name of this examiner, and it does not 
appear that any report of medical treatment from a physician 
in White City in 2004 is of record.  The Board believes that 
appropriate action to ascertain the name of the physician and 
an attempt to obtain copies of all treatment records is 
necessary to assist the veteran.  38 C.F.R. § 3.159 (2004). 

The veteran also indicated consultation with a vocational 
counselor at the VA Medical Center (VAMC) in Portland, 
Oregon.  Based on the veteran's contentions that his left 
knee disability interferes with employment, such evidence is 
relevant to the increased rating claim.  Failure to consider 
records which are in VA's possession at the time of a 
decision, although not actually in the record before the RO, 
may constitute clear and unmistakable error, if such failure 
affects the outcome of the claim.  VAOPGCPREC 12-95; see also 
Bell v. Derwinski, 2 Vet. App. 611 (1992).  

Finally, the Board notes that the report of a May 2004 VA 
examination documents some limitation of motion.  
Additionally, the examiner included reference to instability 
of the left knee in the assessment, although other 
examination findings appear to show no instability.  
Clarification is necessary in light of the fact that Separate 
ratings may be assigned for knee disability under Diagnostic 
Codes 5257 and 5003 where there is X-ray evidence of 
arthritis in addition to recurrent subluxation or lateral 
instability.  See generally VAOPGCPREC 23-97 and VAOPGCREC 9-
98.

Accordingly, this case is REMANDED to the RO for the 
following:

1.  The RO should contact the veteran 
and obtain the name, address, and dates 
of treatment pertaining to the White 
Plains, Oregon physician.  After 
obtaining any necessary consents from 
the veteran, the RO should then take 
appropriate action to request all 
pertinent treatment records from the 
identified provider.

2.  The RO should associate the 
veteran's VA vocational rehabilitation 
folder with the claims folder.

3.  The RO should schedule the veteran 
for a VA knee examination to ascertain 
the current severity of his service-
connected left knee disability.  The 
claims file should be made available to 
the examiner for review.  The examiner 
should clearly report all examination 
findings to allow for application of VA 
rating criteria.  Range of motion of 
the left knee should be reported 
together with the point (in degrees) at 
which pain is elicited.  Any additional 
functional loss due to weakness, 
fatigue, and/or incoordination should 
also be reported.  The examiner should 
also clearly report whether there is 
recurrent subluxation or lateral 
instability of the left knee and, if 
so, whether it is slight, moderate, or 
severe.

4.  After completion of the above, the 
RO should review the evidence and 
consider whether an increase is 
warranted and whether a separate rating 
under Diagnostic Code 5257 is 
warranted.  The RO should furnish the 
veteran and his representative with an 
appropriate supplemental statement of 
the case.  The case should be returned 
to the Board after the veteran is 
afforded an opportunity to respond. 

The veteran and his representative have the right to submit 
additional evidence and argument on the matter the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	ALAN S. PEEVY
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).




